DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Examiner acknowledges the amendments made to claim 1, filed on 07/11/2022.
Claims 1 and 3-7 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lintner (EP1841405B1) and Chen (Effects of prebiotic oligosaccharides and trehalose on growth and production of bacteriocins by lactic acid bacteria, Letters in Applied Microbiology, 45 (2007) 190-193). This is a new rejection with the same primary reference to take-into-account the arguments and amendments filed on 07/11/2022.
Lintner’s general disclosure is to a topical cosmetic containing Euglena extract in order to protect and enhance the state of skin (see title and ¶ 001).
Regarding claim 1, Lintner teaches a cosmetic composition (see title) “comprising Euglena extract (micro-algae) comprising between 0.002 and 5% (w/w) of phospholipids as an agent for reducing the following signs of cutaneous fatigue in a cosmetic composition: the loss of skin elasticity, withered and flaccid skin, sagging, loss of skin firmness, skin thinning, loss of skin tightness and loss of skin recoil from deformation” (see claim 1). Lintner also teaches wherein the Euglena extract can be specifically from Euglena gracilis, which is considered a microalgae (see ¶ 0340, 0341, 0344, 0345, etc. and claim 6).
Lintner also teaches where trehalose can be used as a humectant (see ¶ 0139) and where a dermatologically acceptable carrier can be aqueous or hydroalcoholic solution, a water in oil emulsion, an oil in water emulsion, a microemulsion, an aqueous gel, and anhydrous gel, a serum or a vesicle dispersion (see ¶ 0055). Lintner also teaches wherein the humectant can be in the range of 0.1% to about 20% more preferably from about .5% to about 5%, which would include the instant range for trehalose. Lintner teaches emollients, stabilizers, preservatives, thickening agents, surfactants, moisturizers, and carriers. (see ¶ 0057, 0060, 0260, 0288, 0289, 0291, etc.). 
Regarding claim 3, Lintner teaches where the invention concerns a topical use of Euglena extract in order to activate cell metabolism and to protect and/or enhance the state of the skin to reduce the signs of cutaneous fatigue as defined in claim 1” (see ¶ 0001).
Regarding claims 4, 6 and 7 Lintner teaches “The compositions may often be used to prevent the signs of aging and/or to treat them in order to afford the consumer who uses them, a more youthful appearance” (see ¶ 0053). Lintner also teaches where certain aspects of the present invention relate to methods of using such compositions to treat tired skin and/or to stimulate cellular metabolism to improve the state and appearance of human skin. These methods generally consist in topically applying the composition to the skin when needed in the amount and at the frequency best suited for the purpose (see ¶ 0305).
Chen’s general disclosure is a scientific report on the use of FOS and trehalose as energy sources for bacteriocin production (see abstract).
Chen teaches that “Trehalose is a multi-functional sugar that is abundant in nature. It is an unusual disaccharide used as a storage compound by some microbes and is composed of two glucose units linked head to head via a 1 alpha 1 bond. It serves as an important carbon and energy source for many organisms, including the lactic acid bacteria (LAB) (Andersson and Radstrom 2002; Higashiyama 2002; Chen and Haddad 2004). Trehalose could impart beneficial properties to food, health care, or medical products, and therefore, has attracted research attention (Richards et al. 2002). In October 2000, the U.S. Food and Drug Administration issued a letter not objecting to a manufacturer’s self-determination that trehalose is a safe food ingredient. It is well known that almost all LAB can ferment oligosaccharides and trehalose” (see introduction, page 190).
The combined references do not teach that the composition acts directly on cell proliferation, skin protection and sensitivity reduction through acting on IL-6, IL-8, IL-10 and PGE2 synthesis, together with firmness and elasticity through acting on collagen and elastin, glycosaminoglycans and metalloproteinase modulation (instant claims 5 and 7). However, the composition and methods taught by Lintner teaches the same ingredients as the instant invention (phospholipids from a micro-algae extract and the sugar trehalose), which would inherently have the prebiotic activity as claimed since the extracts form the micro-algae is from phospholipids, which is an oil component of the extract and the sugar extract is from trehalose. Also, trehalose of the instant invention and in the prior art are the same ingredient and would thus have the same claimed activity because they have the same structural makeup and there was nothing done to the sugar to allow it to have any additional properties than what exists in its natural form. 
Therefore, given the prior art it would have been obvious at the effective filing date to a person having ordinary skill in the art to select trehalose as the humectant to use in Lintner’s invention because as Chen teaches trehalose is an energy source for many organisms and can be fermented by all LAB. Thus, trehalose is a known prebiotic and would also be used for its humectant properties in the skin composition taught by Lintner. Selecting trehalose as the humectant would also create a cosmetic composition which would thus have the additional properties of acting as a prebiotic to support the skins beneficial microorganisms. Furthermore, it would have been obvious to use preservatives in effective amounts as claimed by the applicant because there would be no reason in using the preservative, taught by Lintner in any less amounts or else it would not serve its purpose.
There would have been a reasonable expectation of success in arriving at the instant invention because there would have been minimal experimentation needed (cytokine screening assays) to find that the same ingredients in cosmetic compositions could be utilized as a prebiotic composition which would act on certain cytokines and PEG2 synthesis pathways. The properties in the instant invention would have been inherent to the referenced invention since they contain the same components which contain the active properties and the intended use or results of the composition and method are not what makes the invention patentably distinct over the prior art. 

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
The applicant makes an argument to the offices misuse of the term prebiotic for the term probiotic. The office thanks the applicant for bringing this issue to attention. However, the claim limitations have still been met. As currently written, claim 1 only recites a prebiotic composition requiring at least one prebiotic sugar (selected from the listed ingredients), or at least one prebiotic oil (selected from the listed ingredients), along with an effective amount of a preservative.
Lintner teaches a composition which would include a microalgae extract and trehalose. Trehalose is a known prebiotic and given the new prior art by Chen, it is made obvious to select trehalose as the humectant of Lintner’s invention because Chen teaches that trehalose has the prebiotic activity, which would ultimately create a more beneficial prebiotic, skin composition.
The office now relies on Lintner for the skin care composition in which it has the antiaging properties, can be configured for topical application, has a preservative, and for the selection of trehalose as the humectant and within the instantly claimed range. Selecting trehalose would also give the composition its prebiotic activity. This composition by Lintner would thus meet the claim limitations of the instant application. 
The applicant states that Lintner does not teach the trehalose as a prebiotic, however Chen teaches this component and this would be a motivation to any person having this prior art to include/select trehalose in Lintners invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655         


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655